Exhibit 10.2 DOCUMENT BOOK ACQUISITION OF ROSSAR HR, LLC BY THE RESOURCING SOLUTIONS GROUP, INC. September 21, 2004 TABLE OF CONTENTS Document Title Tab No. Asset Purchase Agreement 1 Exhibits to Asset Purchase Agreement: Exhibit 1.4 Management Agreement 2 Exhibit 3.2 Promissory Note 3 Exhibit 4.3(b) Bill of Sale and Assignment 4 Exhibit 4.3(c) Unemployment Certificate 5 Exhibit 4.4(c) Assumption Agreement 6 Exhibit 4.4(d) Employment Agreement 7 Certificate of Resolutions of Rossar HR, LLC 8 Unanimous Consent of Rossar HR,LLC 9 Certificate of Resolutions of The Resourcing Solutions Group, Inc. 10 Unanimous Consent of The Resourcing Solutions Group, Inc. 11 Schedules to Asset Purchase Agreement 12 1.1(b) Furniture, fixtures and equipment 1.1(c) Real Property Leases 1.1(d) Computer Hardware and Software 1.1(e) Licenses, Including Software 1.1(g) Trade Names and Trademarks 1.1(h) Non-workers Compensation Deposits 1.1(j) Cash and Cash Equivalent Exceptions 3.3 Purchase Price Allocation 5.3 Noncontravention Exceptions 5.4 Encumbrances and Liens 5.5 Personal Property 5.6 Customer Agreements 5.7 Customer List 5.10 Sellers' Jurisdictions 5.11 Governmental Approvals and Filings Exceptions 5.13 Material Changes, Events and Developments 7.6(g)(iii) Bank Accounts ASSET PURCHASE AGREEMENT between ROSSAR HR, LLC Seller, Marcia J. Sartori and William R.
